DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a capture module configured to… and one or more modules configured to…” as recited in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a capture module configured to… and one or more modules configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert and in further view of U.S. Pub. No. 2011/0225606 A1 to Williams.
As to claim 1, Shen discloses in a communication system in which a channel feed carrying a media stream is broadcast for delivery of the media stream to a media client, wherein the channel feed further includes metadata in-band (Shen Fig. 2, 3, ¶0027, 0043, 0046, broadcast transport stream with audio/video and metadata in-band), a method comprising: 
Shen Fig. 2, 3, ¶0041, 0046, TS processing system 20 extracts the metadata from broadcast channels of multiple transport streams from broadcasts); and 
transmitting, by the computing system, in an out-of-band message to the media client, the extracted metadata (Shen Fig. 2, 3, ¶0049, 0052, 0064, transmitting the extracted metadata in OOB data transmission to the client receiving system 50)
Shen does not expressly disclose the extracted metadata in correlation with reference fingerprint data representing the frame of the media stream, but wherein the metadata gets removed from the channel feed before the media stream reaches the media client; and wherein the correlation of the extracted metadata with the reference fingerprint data representing the frame of the media stream is useable by the media client as a basis to re- correlate the metadata with the frame of the media stream, so as to enable the media client to carry out an action based on the correlation of the metadata with the frame of the media stream
Ismert discloses the extracted metadata in correlation with reference fingerprint data representing the frame of the media stream (Ismert Fig. 1, 7, 10, 11, 12, ¶0025, 0030, the captured metadata in association with fingerprint data corresponding to frames of the broadcast video); and 
wherein the correlation of the extracted metadata with the reference fingerprint data representing the frame of the media stream is useable by the media client as a basis to re-correlate the metadata with the frame of the media Ismert Fig. 1, 7, 10-12, ¶0051, 0055-0056, 0061, the association of the captured metadata with the fingerprint data corresponding to the frame of the broadcast video that is accessed by the client device to associate the metadata with the frame of the broadcast video e.g. enhancing the broadcast video using the accessed metadata displaying graphic that indicates the score in the particular frame of the broadcast video), so as to enable the media client to carry out an action based on the correlation of the metadata with the frame of the media stream (Ismert Fig. 1, 7, 10-13, ¶0038, 0048-0051, 0056, 0059, 0061, enhance the video using the accessed metadata by the client device based related metadata with the frame of the video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen by to correlate the user demographics to a timeline of content consumed by the user through the video display unit to generate enhanced content usage metrics, and to communicate the enhanced content usage metrics through the communication interface for delivery to the central content usage analysis computer as disclosed by Ismert. The suggestion/motivation would have been in order to analyze viewership effect of content viewed by the user and further processing the data to formulate an optimal advertising strategy.
Shen and Ismert do not expressly disclose but wherein the metadata gets removed from the channel feed before the media stream reaches the media client

Williams discloses but wherein the metadata gets removed from the channel feed before the media stream reaches the media client (Williams ¶0016, 0020, 0038, 0045, metadata missing from the broadcast channel).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen and Ismert by but wherein the metadata gets removed from the channel feed before the media stream reaches the media client as disclosed by Williams. The suggestion/motivation would have been in order provide missing metadata to the user device thereby enhancing the user’s experience by retrieving the missing metadata.
As to claim 2, Williams discloses the computing system determining that the media client does not receive representative metadata with the broadcast channel feed (Williams ¶0016, 0020, 0038, 0045, retrieving metadata missing from the broadcast channel).
As to claim 4, Williams discloses wherein extracting the metadata from the channel feed comprises extracting the metadata from a copy of the channel feed, the copy being provided before the metadata gets removed from the channel feed (Williams ¶0016, 0018-0020, 0026, 0038, storing/obtaining the metadata from the television content from the content provider, the television content provided before the metadata is missing at client device).
As to claim 5, Williams discloses wherein the channel feed is provided by a broadcaster and wherein the computing system receives the copy of the channel feed from the broadcaster (Williams ¶0016, 0018-0020, 0026, 0038, 
As to claim 6, Shen discloses wherein the media stream comprises a television channel Shen ¶0006, 0027, DTV channels).
As to claim 7, Shen discloses wherein the channel feed including the metadata in-band comprises the channel feed including the metadata carried in a transport stream that also carries the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the transport stream (Shen Fig. 2, 3, ¶0027, 0041, 0043, 0046, broadcast transport stream with audio/video and metadata in-band and TS processing system 20 extracts the metadata from broadcast channels of multiple transport streams from broadcasts). 
As to claim 12, Ismert discloses wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises a content-related action, and wherein the media client uses the correlation of the extracted metadata with the reference fingerprint data representing the frame of the media stream as a basis to re-correlate the metadata with the frame of the media stream, so as to enable the media client to carry out the content- related action based on the correlation of the metadata with the frame of the media stream (Ismert Fig. 1, 7, 10-13, ¶0038, 0048-0051, 0056, 0059, 0061, enhance the video using the accessed metadata by the client device based related metadata with the frame of the video).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams and in further view of U.S. Pub. No. 2016/0057317 A1 to Zhao.
As to claim 3, Shen, Ismert and Williams do not expressly disclose the computing system carrying out the extracting and transmitting responsive to the determining that the media client does not receive the representative metadata with the broadcast channel feed.
Zhao discloses the computing system carrying out the extracting and transmitting responsive to the determining that the media client does not receive the representative metadata with the broadcast channel feed (Zhao ¶0115, extracting and transmitting in response to multimedia content is missing metadata).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert and Williams by the computing system carrying out the extracting and transmitting responsive to the determining that the media client does not receive the representative metadata with the broadcast channel feed as disclosed by Zhao. The suggestion/motivation would have been in order to provide transmission of missing metadata to the user device without burdening the system by only transmitting the missing metadata if it is missing thereby conserving system resources.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams and in further view of U.S. Pub. No. 2015/0339304 A1 to Laksono.
As to claim 8, Shen, Ismert and Williams do not expressly disclose the channel feed including the metadata in watermarking in the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the watermarking.
Laksono discloses the channel feed including the metadata in watermarking in the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the watermarking (Laksono ¶0066-0067, extracting metadata from watermark of the video signal).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert and Williams by the channel feed including the metadata in watermarking in the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the watermarking as disclosed by Laksono. The suggestion/motivation would have been in order to read the metadata and reconstruct the metadata from the watermark allowing metadata to be embedded in watermarks in the video signal thereby enhancing the transmission of metadata.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams and in further view of U.S. Pub. No. 2017/0208220 A1 to Stankoski.
As to claim 9, Shen, Ismert and Williams do not expressly disclose the channel feed including the metadata carried in a vertical ancillary data space of a video frame of the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the vertical ancillary data space of the video frame.
Stankoski discloses the channel feed including the metadata carried in a vertical ancillary data space of a video frame of the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the vertical ancillary data space of the video frame (Stankoski ¶0022, extracting metadata from VANC data space of each video frame of the video signal).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert and Williams by the channel feed including the metadata carried in a vertical ancillary data space of a video frame of the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the vertical ancillary data space of the video frame as disclosed by Stankoski. The suggestion/motivation would have been in order to read the metadata and reconstruct the metadata from the VANC data space of the video frame allowing .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams and in further view of U.S. Pub. No. 2019/0058929 A1 to Young.
As to claim 11, Shen, Ismert and Williams do not expressly disclose transmitting to the media client the extracted metadata attached with the reference fingerprint data.
Young discloses transmitting to the media client the extracted metadata attached with the reference fingerprint data (Young ¶0042, 0072, 0086, 0101, 0104, transmitting to client device metadata packaged with fingerprint data)).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert and Williams by transmitting to the media client the extracted metadata attached with the reference fingerprint data as disclosed by Young. The suggestion/motivation would have been in order to package the metadata and the fingerprint together for transmission to the client device to provide synchronizing metadata with the audio/video content enhancing the user’s experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in Williams and in further view of U.S. Pub. No. 2014/0033250 A1 to Kennedy.
As to claim 13, Shen, Ismert and Williams do not expressly disclose wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises dynamic ad insertion.
Kennedy discloses wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises dynamic ad insertion (Kennedy ¶0025-0027, 0059-0064, dynamic advertisement insertion in the frame of the video using metadata).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert and Williams by wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises dynamic ad insertion as disclosed by Kennedy. The suggestion/motivation would have been in order to use the metadata to insert advertisements into the video thereby accurately inserting advertisements into specific locations in the video.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams and in further view of U.S. Pub. No. 2014/0196085 A1 to Dunker.
claim 14, see claim 1 for similar rejection, however, Shen, Ismert and Williams do not express disclose a capture module configured to generate reference fingerprint data representing the frame of the media stream.
Dunker discloses a capture module configured to generate reference fingerprint data representing the frame of the media stream (Dunker ¶0019, reference fingerprint generator representing frame of the video content).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert and Williams by a capture module configured to generate reference fingerprint data representing the frame of the media stream as disclosed by Dunker. The suggestion/motivation would have been in order to identify video content capturing fingerprints to update/store/index the fingerprints to quickly/accurately identify the video content.
As to claim 16, Shen discloses wherein the channel feed including the metadata in-band comprises the channel feed including the metadata carried in a transport stream that also carries the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the transport stream (Shen Fig. 2, 3, ¶0027, 0041, 0043, 0046, broadcast transport stream with audio/video and metadata in-band and TS processing system 20 extracts the metadata from broadcast channels of multiple transport streams from broadcasts).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams in further view of U.S. Pub. No. 2014/0196085 A1 to Dunker and in further view of U.S. Pub. No. 2016/0057317 A1 to Zhao.
As to claim 15, Williams discloses wherein the computing system is configured to determine that the media client does not receive representative metadata with the broadcast channel feed (Williams ¶0016, 0020, 0038, 0045, retrieving metadata missing from the broadcast channel).
Shen, Ismert, Williams and Dunker do not expressly wherein the computing system is configured to carry out the extracting and transmitting responsive to the determining that the media client does not receive the representative metadata with the broadcast channel feed.
Zhao discloses wherein the computing system is configured to carry out the extracting and transmitting responsive to the determining that the media client does not receive the representative metadata with the broadcast channel feed (Zhao ¶0115, extracting and transmitting in response to multimedia content is missing metadata).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert, Williams and Dunker by wherein the computing system is configured to carry out the extracting and transmitting responsive to the determining that the media client does not receive the representative metadata with the broadcast channel feed as Zhao. The suggestion/motivation would have been in order to provide transmission of missing metadata to the user device without burdening the system by only transmitting the missing metadata if it is missing thereby conserving system resources.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams in further view of U.S. Pub. No. 2014/0196085 A1 to Dunker and in further view of U.S. Pub. No. 2015/0339304 A1 to Laksono.
As to claim 17, Shen, Ismert, Williams and Dunker do not expressly disclose the channel feed including the metadata in watermarking in the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the watermarking.
Laksono discloses the channel feed including the metadata in watermarking in the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the watermarking (Laksono ¶0066-0067, extracting metadata from watermark of the video signal).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert, Williams and Dunker by the channel feed including the metadata in watermarking in the media stream, and wherein extracting the metadata from the channel feed comprises reading the metadata from the watermarking as disclosed by Laksono. .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams in further view of U.S. Pub. No. 2014/0196085 A1 to Dunker and in further view of U.S. Pub. No. 2019/0058929 A1 to Young.
As to claim 19, Shen, Ismert, Williams and Dunker do not expressly disclose transmitting to the media client the extracted metadata attached with the reference fingerprint data.
Young discloses transmitting to the media client the extracted metadata attached with the reference fingerprint data (Young ¶0042, 0072, 0086, 0101, 0104, transmitting to client device metadata packaged with fingerprint data)).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert, Williams and Dunker by transmitting to the media client the extracted metadata attached with the reference fingerprint data as disclosed by Young. The suggestion/motivation would have been in order to package the metadata and the fingerprint together for transmission to the client device to provide .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0017831 A1 to Shen in view of U.S. Pub. No. 2009/0213270 A1 to Ismert in further view of U.S. Pub. No. 2011/0225606 A1 to Williams in further view of U.S. Pub. No. 2014/0196085 A1 to Dunker and in further view of U.S. Pub. No. 2014/0033250 A1 to Kennedy.
As to claim 20, Shen, Ismert, Williams and Dunker do not expressly disclose wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises dynamic ad insertion.
Kennedy discloses wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises dynamic ad insertion (Kennedy ¶0025-0027, 0059-0064, dynamic advertisement insertion in the frame of the video using metadata).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shen, Ismert, Williams and Dunker by wherein the action carried out by the media client based on the correlation of the metadata with the frame of the media stream comprises dynamic ad insertion as disclosed by Kennedy. The suggestion/motivation would have been in order to use the metadata to insert advertisements into the video thereby accurately inserting advertisements into specific locations in the video

Allowable Subject Matter
Claims 10 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-9, 11-17, 19 and 20 have been rejected.
Claims 10 and 18 are objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/KYU CHAE/
Primary Examiner, Art Unit 2426